

Exhibit 10.3


Employment Agreement


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
October 5, 2006 and shall be effective as of December 19, 2006 (the “Effective
Date”) by and between Tatonka Oil and Gas, Inc., a Colorado corporation, with an
office located at 1515 Arapahoe Street, Tower 1, 10th Floor, Denver, Colorado
80202 (the “Company”) and Sothi Thillairajah, an individual with an address
located at 317 W. 99th Street, New York, NY 10025 (“Thillairajah”).


WHEREAS, the Company desires to retain the services of Thillairajah as Chief
Financial Officer and Thillairajah is willing to be employed by the Company in
such capacity.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1. Employment. Thillairajah is hereby employed and engaged to serve the Company
as the Company’s Chief Financial Officer, or such additional titles as the
Company shall specify from time to time with the consent of Thillairajah, and
Thillairajah does hereby accept and agrees to such engagement and employment.


2. Duties. Thillairajah’s duties shall be such duties and responsibilities as
the Company shall specify from time to time, which shall entail those duties
customarily performed by the Chief Financial Officer of a company with a
business commensurate with those of the Company. Thillairajah shall have such
authority, discretion, power and responsibility, and shall be entitled to
office, secretarial and other facilities and conditions of employment, as are
customary or appropriate to his position. Thillairajah shall diligently and
faithfully execute and perform such duties and responsibilities, subject to the
general supervision and control of the Company’s Chief Executive Officer.
Thillairajah shall be responsible and report to the Company’s Chief Executive
Officer. Thillairajah shall devote the majority of his attention, energy, and
skill to the business and affairs of the Company. Thillairajah shall be
permitted to engage in other business activities that do not directly compete
with the Company.


Nothing in this Agreement shall preclude Thillairajah from devoting reasonable
periods required for:



 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;




 
(b)
serving as a consultant in his area of expertise (in areas other than in
connection with the business of the Company), to government, industrial, and
academic panels where it does not conflict with the interests of the Company;
and




(c)
managing his personal investments or engaging in any other non-competing
business;




(d)
engaging in oil and gas activities outside of North America;

 
provided that such activities do not materially interfere with the regular
performance of his duties and responsibilities under this Agreement as
reasonably determined in good faith by the Company.


3. Best Efforts of Thillairajah. During his employment hereunder, Thillairajah
shall, subject to the direction and supervision of the Company’s Chief Executive
Officer, devote the majority of his business time, best commercially reasonable
efforts, business judgment, skill, and knowledge to the advancement of the
Company's interests and to the discharge of his duties and responsibilities
hereunder. Notwithstanding the foregoing, nothing herein shall be construed as
preventing Thillairajah from investing his assets in any business.


 
1

--------------------------------------------------------------------------------

 
4. Compensation of Thillairajah. 



(a)  
Base Compensation. As compensation for the services provided by Thillairajah
under this Agreement, the Company shall pay Thillairajah an annual salary of One
Hundred Fifty Thousand Dollars ($150,000). The compensation of Thillairajah
under this Section shall be paid in accordance with the Company's usual payroll
procedures.




(b)  
Stock and Stock Options. Upon execution of this Agreement, the Company: shall
grant Thillairajah options to purchase 250,000 shares of the Company’s common
stock with an exercise price equal to ($.50) fifty cents, 125,000 shares of the
Company’s common stock with an exercise price equal to ($1.00) one dollar and
125,000 shares of the Company’s common stock with an exercise price equal to
($1.25) one dollar and twenty five cents, which shall vest in accordance with
the Company’s stock option plan. The options shall have a term of five (5) years
from the date of grant.



In the event of a conflict between the above grant and either the shareholder
approved stock option plan or corresponding board resolution, the covenants of
the approved plan and board resolution take precedence.



(c)  
Relocation. After signing this Agreement, the Company shall pay all reasonable
relocation expenses to move Thillairajah and his family from New York , New York
to Denver, Colorado.




(d)  
Bonus. In addition to the base compensation in Section 5(a), Thillairajah shall
be eligible to receive an annual bonus determined by the Board of Directors
based on the performance of the Company and Thillairajah.



5. Benefits. Thillairajah shall also be entitled to participate in any and all
Company benefit plans, from time to time, in effect for employees of the
Company, including, but not limited to, health, dental and vision insurance
plans available to the Company's senior management executives and their
dependents. Such participation shall be subject to the terms of the applicable
plan documents and generally applicable Company policies.


6. Vacation, Sick Leave and Holidays. Thillairajah shall be entitled to four (4)
weeks of paid vacation, with such vacation to be scheduled and taken in
accordance with the Company's standard vacation policies. Two (2) weeks of
unused, accrued vacation can be carried into the next year. Remaining unused,
accrued vacation time will be paid during the first quarter of the following
year. In addition, Thillairajah shall be entitled to such sick leave and
holidays at full pay in accordance with the Company's policies established and
in effect from time to time.


7. Business Expenses. The Company shall promptly reimburse Thillairajah for all
reasonable out-of-pocket business expenses incurred in performing Thillairajah’s
duties and responsibilities hereunder in accordance with the Company's policies,
provided Thillairajah promptly furnishes to the Company adequate records of each
such business expense. Such expenses shall be reimbursed in accordance with the
Company’s regular reimbursement practices.


8. Location of Thillairajah's Activities. Thillairajah’s principal place of
business in the performance of his duties and obligations under this Agreement
shall be at a place to be determined by the Company’s Chief Executive Officer in
the metro Denver area. Notwithstanding the preceding sentence, Thillairajah will
engage in such travel and spend such time in other places as may be reasonably
necessary or appropriate in discharging of his duties hereunder.


 
2

--------------------------------------------------------------------------------

 


9. Confidential Information/Inventions.


(a) Confidential Information. Thillairajah shall not, in any manner, for any
reasons, either directly or indirectly, divulge or communicate to any person,
firm or corporation, any confidential information concerning any matters not
generally known or otherwise made public by Company which affects or relates to
the Company’s business, finances, marketing and/or operations, research,
development, inventions, products, designs, plans, procedures, or other data
(collectively, “Confidential Information”) except in the ordinary course of
business, as necessary to joint venture partners or as required by applicable
law for a period of one year. Without regard to whether any item of Confidential
Information is deemed or considered confidential, material, or important, the
parties hereto stipulate that as between them, to the extent such item is not
generally known in the oil and gas industry, such item is important, material,
and confidential and affects the successful conduct of the Company’s business
and goodwill, and that any breach of the terms of this Section 9 shall be a
material and incurable breach of this Agreement. Confidential Information shall
not include: (i) information obtained or which became known to Thillairajah
other than through his employment by the Company; (ii) information in the public
domain at the time of the disclosure of such information by Thillairajah; (iii)
information that Thillairajah can document was independently developed by
Thillairajah; (iv) information that is disclosed by Thillairajah with the prior
written consent of the Company and (v) information that is disclosed by
Thillairajah as required by law, governmental regulation or court order.


(b) Documents. Thillairajah further agrees that all documents and materials
furnished to Thillairajah by the Company and relating to the Company’s business
or prospective business are and shall remain the exclusive property of the
Company. Thillairajah shall deliver all such documents and materials, not
copied, to the Company upon demand therefore and in any event upon expiration or
earlier termination of this Agreement. Any payment of sums due and owing to
Thillairajah by the Company upon such expiration or earlier termination shall be
conditioned upon returning all such documents and materials, and Thillairajah
expressly authorizes the Company to withhold any payments due and owing pending
return of such documents and materials.


(c) Inventions. All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Thillairajah, alone or with others, during
the Term of this Agreement, whether or not during working hours, that are within
the scope of the business of the Company or that relate to or result from any of
Thillairajah’s work or projects or the services provided by Thillairajah to the
Company pursuant to this Agreement, shall be the exclusive property of the
Company. Thillairajah agrees to assist the Company, at the Company’s expense, to
obtain patents and copyrights on any such ideas, inventions, writings, and other
developments, and agrees to execute all documents necessary to obtain such
patents and copyrights in the name of the Company.


(d) Disclosure. During the Term, Thillairajah will promptly disclose to the
Chief Executive Officer full information concerning any interest, direct or
indirect, of Thillairajah (as owner, shareholder, partner, lender or other
investor, director, officer, employee, consultant or otherwise) or any member of
his immediate family in any business that is reasonably known to Employee to
purchase or otherwise obtain services or products from, or to sell or otherwise
provide services or products to, the Company or to any of its suppliers or
customers.


10. Non-Compete. Except as expressly permitted herein, during the Term of this
Agreement, Thillairajah shall not engage in any of the following competitive
activities: (a) engaging directly or indirectly in any business or activity
substantially similar to any business or activity engaged in (or proposed to be
engaged in) by the Company in North America; (b) engaging directly or indirectly
in any business or activity competitive with any business or activity engaged in
(or proposed to be engaged in) by the Company in North America; (c) soliciting
or taking away any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor of the Company, or attempting
to so solicit or take away; (d) interfering with any contractual or other
relationship between the Company and any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor; or (e)
using, for the benefit of any person or entity other than the Company, any
Confidential Information of the Company. The foregoing covenant prohibiting
competitive activities shall survive the termination of this Agreement and shall
extend, and shall remain enforceable against Thillairajah, for the period of the
lesser of (6) six months or the duration of termination pay as described in
paragraph 13 below, following the date this Agreement is terminated In addition,
during the one-year period following such expiration or earlier termination,
neither Thillairajah nor the Company shall make any negative statement of any
kind concerning the Company or its affiliates, or their directors, officers or
agents or Thillairajah.


 
3

--------------------------------------------------------------------------------

 
11. Injunctive Relief. Thillairajah acknowledges and agrees that the covenants
and obligations of Thillairajah set forth in Sections 9 and 10 with respect to
non-competition, non-solicitation, confidentiality and the Company’s property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Thillairajah agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Thillairajah from committing any violation
of the covenants and obligations referred to in this Section 11. These
injunctive remedies are cumulative and in addition to any other rights and
remedies the Company may have at law or in equity.


12. Survival. Thillairajah agrees that the provisions of Sections 9, 10 and 11
shall survive expiration or earlier termination of this Agreement for any
reasons, whether voluntary or involuntary, with or without cause, and shall
remain in full force and effect thereafter. Notwithstanding the foregoing, if
this Agreement is terminated upon the dissolution of the Company, the filing of
a petition in bankruptcy by the Company or upon an assignment for the benefit of
creditors of the assets of the Company, Sections 9, 10 and 11 shall be of no
further force or effect.


13. Termination. Your employment with the Company will be “at will”, meaning
that either you or the Company will be entitled to terminate your employment at
any time and for any reason, with or without cause, after ninety (90) days
written notice is given. Notwithstanding any other provisions hereof to the
contrary, Thillairajah’s employment hereunder shall terminate under the
following circumstances:



(a)  
Voluntary Termination by Thillairajah. Thillairajah shall have the right to
voluntarily terminate this Agreement and his employment hereunder at any time
during the Employment Term.




(b)  
Voluntary Termination by the Company. The Company shall have the right to
voluntarily terminate this Agreement and Thillairajah’s employment hereunder at
any time. If the Company initiates an “at will” termination of your employment
as described above the Company agrees to pay Thillairajah a lump-sum separation
fee at the time of termination equal to six (6) months salary plus benefits and
be granted immediate vesting of all unvested stock and options.




(c)  
Termination for Cause. The Company shall have the right to terminate this
Agreement and Thillairajah’s employment hereunder at any time for cause. For
purposes of this Agreement, the term “cause” for termination by the Company
shall be (a) a conviction of or plea of guilty or nolo contendere by
Thillairajah to a felony, or any crime involving fraud or embezzlement; (b) the
refusal by Thillairajah to perform his material duties and obligations
hereunder; (c) Thillairajah’s willful and intentional misconduct in the
performance of his material duties and obligations; or (d) if Thillairajah or
any member of his family makes any personal profit arising out of or in
connection with a transaction to which the Company is a party or with which it
is associated without making disclosure to and obtaining the prior written
consent of the Board of Directors. The written notice given hereunder by the
Company to Thillairajah shall specify in reasonable detail the cause for
termination. For purposes of this Agreement, “family” shall mean Thillairajah’s
spouse and/or children. In the case of a termination for the causes described in
(a) and (d) above, such termination shall be effective upon receipt of the
written notice. In the case of the causes described in (b) and (c) above, such
termination notice shall not be effective until ten (10) days after
Thillairajah’s receipt of such notice, during which time Thillairajah shall have
the right to respond to the Company’s notice and cure the breach or other event
giving rise to the termination.

 
 
 
4

--------------------------------------------------------------------------------

 

 

(d)  
Event of Sale, Merger or Change of Control. In the event of the sale, merger or
change of control of the Company during your employment, or in the event of an
agreement to sell, merge or change control of the Company during your
employment, the Company or its successor(s) agree to immediately vest all
unvested stock and options and offer you employment under the terms given above,
for a period of at least (6) six months after the sale or merger closing date.
If this extension is not given by the Company or its successor(s) and accepted
by you, then the Company or its successor(s) agree to pay to you a lump-sum
separation fee equivalent to (6) six months of salary plus benefits. Employment
“at will” provisions described above cannot be applied by the Company from 120
days before the date of the agreement to sell or merge the Company to the
closing date. If an “at will” action to terminate your employment is taken by
the Company during this time period, or if you are asked to voluntarily end your
employment by the Company during this time period, you will be entitled to
immediate vesting of all unvested stock and options and a lump-sum payment of
the equivalent of your salary and benefits for (6) six months, to be paid on or
before the sale or merger closing date.

 

(e)  
Termination Upon Death. If Thillairajah dies during the Term of this Agreement,
this Agreement shall terminate, except that Thillairajah’s legal representatives
shall be entitled to receive any earned but unpaid compensation or expense
reimbursement due hereunder through the date of death.




(f)  
Termination Upon Disability. If, during the Term of this Agreement, Thillairajah
suffers and continues to suffer from a “Disability” (as defined below), then the
Company may terminate this Agreement by delivering to Thillairajah thirty (30)
calendar days’ prior written notice of termination based on such Disability,
setting forth with specificity the nature of such Disability and the
determination of Disability by the Company. For the purposes of this Agreement,
“Disability” means Thillairajah’s inability, with reasonable accommodation, to
substantially perform Thillairajah’s duties, services and obligations under this
Agreement due to physical or mental illness or other disability for a
continuous, uninterrupted period of one hundred and eighty (180) calendar days
or two hundred and ten (210) days during any twelve month period. Upon any such
termination for Disability, Thillairajah shall be entitled to receive any earned
but unpaid compensation or expense reimbursement due hereunder through the date
of termination.




(g)  
Effect of Termination. 



(i) In the event that this Agreement and Thillairajah’s employment is
voluntarily terminated by Thillairajah pursuant to Section 13(a), or in the
event the Company terminates this Agreement for cause pursuant to Section 13(c),
all obligations of the Company and all duties, responsibilities and obligations
of Thillairajah under this Agreement shall cease. Upon such termination, the
Company shall (i) pay Thillairajah a cash lump sum equal to all accrued base
salary through the date of termination plus all accrued vacation pay and
bonuses, if any; and (ii) any shares of common stock or options granted to
Thillairajah by the Company which have not vested pursuant to Section 4 hereof
shall be terminated.


 
5

--------------------------------------------------------------------------------

 
(ii) In the event that this Agreement and Thillairajah’s employment is
voluntarily terminated by the Company pursuant to Section 13(b), all obligations
of the Company and all duties, responsibilities and obligations of Thillairajah
under this Agreement shall cease. Upon such termination, the Company shall pay
Thillairajah a cash lump sum equal to all accrued base salary through the date
of termination plus all accrued vacation pay and bonuses, if any; (ii) the
separation fee; and (iii) any shares of common stock or options granted to
Thillairajah by the Company pursuant to Section 4 hereof shall become
immediately vested.


(iii) In the event this Agreement is terminated upon the death of Thillairajah
pursuant to Sections 11(e), Thillairajah’s estate shall be entitled to all
compensation pursuant to Sections 4 and 5 for the period of 6 months after his
death. Payment will be made to Thillairajah’s estate. In the event of a merger,
consolidation, sale, or change of control, the Company's rights hereunder shall
be assigned to the surviving or resulting company, which company shall then
honor this Agreement with Thillairajah and his estate.
 
14. Resignation as Officer. In the event that Thillairajah’s employment with the
Company is terminated for any reason whatsoever, Thillairajah agrees to
immediately resign as an Officer and/or Director of the Company and any related
entities. For the purposes of this Section 14, the term the "Company" shall be
deemed to include subsidiaries, parents, and affiliates of the Company.


15. Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado without
giving effect to any applicable conflicts of law provisions.


16. Independent Legal Advice. The Company has obtained legal advice concerning
this Agreement and has requested that Thillairajah obtain independent legal
advice with respect to same before executing this Agreement. Thillairajah, in
executing this Agreement, represents and warranties to the Company that he has
been so advised to obtain independent legal advice, and that prior to the
execution of this Agreement he has so obtained independent legal advice, or has,
in his discretion, knowingly and willingly elected not to do so.


17. Business Opportunities. During the Employment Term Thillairajah agrees to
bring to the attention of the Company’s Chief Executive Officer and the
Company’s Board of Directors all written business proposals that come to
Thillairajah’s attention and all business or investment opportunities of
whatever nature that are created or devised by Thillairajah and that relate to
areas in which the Company conducts business and might reasonably be expected to
be of interest to the Company or any of its subsidiaries.


18. Employee’s Representations and Warranties. Thillairajah hereby represents
and warrants that he is not under any contractual obligation to any other
company, entity or individual that would prohibit or impede Thillairajah from
performing his duties and responsibilities under this Agreement and that he is
free to enter into and perform the duties and responsibilities required by this
Agreement.


19. Indemnification.
 
 
 
6

--------------------------------------------------------------------------------

 

 

(a)  
The Company agrees that if Thillairajah is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Thillairajah’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent,
Thillairajah shall be indemnified and held harmless by the Company to the
fullest extent permitted or authorized by the Company's certificate of
incorporation or bylaws or, if greater, by the laws of the State of Colorado,
against all cost, expense, liability and loss (including, without limitation,
attorney's fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by
Thillairajah in connection therewith, and such indemnification shall continue as
to Thillairajah even if he has ceased to be a director, member, employee or
agent of the Company or other entity and shall inure to the benefit of
Thillairajah’s heirs, executors and administrators. The Company shall advance to
Thillairajah to the extent permitted by law all reasonable costs and expenses
incurred by his in connection with a Proceeding within 20 days after receipt by
the Company of a written request, with appropriate documentation, for such
advance. Such request shall include an undertaking by Thillairajah to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.




(b)  
Neither the failure of the Company (including its Board of Directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Thillairajah that indemnification of Thillairajah is proper because he has met
the applicable standard of conduct, nor a determination by the Company
(including its Board of Directors, independent legal counsel or stockholders)
that Thillairajah has not met such applicable standard of conduct, shall create
a presumption that Thillairajah has not met the applicable standard of conduct.




(c)  
The Company agrees to continue and maintain a liability insurance policy
covering Thillairajah to the extent the Company provides such coverage for its
other executives and officers.




(d)  
Promptly after receipt by Thillairajah of notice of any claim or the
commencement of any action or proceeding with respect to which Thillairajah is
entitled to indemnity hereunder, Thillairajah shall notify the Company in
writing of such claim or the commencement of such action or proceeding, and the
Company shall (i) assume the defense of such action or proceeding, (ii) employ
counsel reasonably satisfactory to Thillairajah, and (iii) pay the reasonable
fees and expenses of such counsel. Notwithstanding the preceding sentence,
Thillairajah shall be entitled to employ counsel separate from counsel for the
Company and from any other party in such action if Thillairajah reasonably
determines that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable. In such event, the reasonable fees
and disbursements of such separate counsel for Thillairajah shall be paid by the
Company to the extent permitted by law.




(e)  
After the termination of this Agreement and upon the request of Thillairajah,
the Company agrees to reimburse Thillairajah for all reasonable travel, legal
and other out-of-pocket expenses related to assisting the Company to prepare for
or defend against any action, suit, proceeding or claim brought or threatened to
be brought against the Company or to prepare for or institute any action, suit,
proceeding or claim to be brought or threatened to be brought against a third
party arising out of or based upon the transactions contemplated herein and in
providing evidence, producing documents or otherwise participating in any such
action, suit, proceeding or claim. In the event Thillairajah is required to
appear after termination of this Agreement at a judicial or regulatory hearing
in connection with Thillairajah's employment hereunder, or Thillairajah's role
in connection therewith, the Company agrees to pay Thillairajah a sum, to be
mutually agreed upon by Thillairajah and the Company, a daily fee and reasonable
expenses for each day of his appearance and each day of preparation therefor.



 
7

--------------------------------------------------------------------------------

 
20. Notices. All demands, notices, and other communications to be given
hereunder, if any, shall be in writing and shall be sufficient for all purposes
if personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.





Company: Thillairajah: Tatonka Oil and Gas Company, Inc. 317 W. 99th Street 1515
Arapahoe Street, Tower 1, 10th Floor    New York, NY 10025 Denver, CO
80202         Fax # (303) 949-4101       Fax # (917) 591-2926  


 
21. Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties. This Agreement
is for the unique personal services of Thillairajah and is not assignable or
delegable, in whole or in part, by Thillairajah. This Agreement may be assigned
or delegated, in whole or in part, by the Company and, in such case, shall be
assumed by and become binding upon the person, firm, company, corporation or
business organization or entity to which this Agreement is assigned, subject to
the provisions of section 13 (d). The headings contained in this Agreement are
for reference only and shall not in any way affect the meaning or interpretation
of this Agreement. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and, in pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one of such counterparts.


[Remainder of page intentionally left blank.]








 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 

 

Tatonka Oil and Gas Company, Inc.:    Sothi Thillairajah:    
By: /s/ BRIAN HUGHES

--------------------------------------------------------------------------------

Name: Brian Hughes         
/s/ SOTHI THILLAIRAJAH

--------------------------------------------------------------------------------

Sothi Thillairajah  Title: Chief Executive Officer      



 
 

